             Case 2:19-cv-02033-JAD-EJY Document 18 Filed 07/23/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Stacey King                                               Case No.: 2:19-cv-02033-JAD-EJY

 4             Plaintiff

 5 v.                                                               Order Closing Case

 6 United States of America

 7             Defendant

 8            Based on the parties’ notice of dismissal with prejudice under Federal Civil Procedure

 9 Rule 41(a)(1)(A)(ii) 1 and good cause appearing, IT IS HEREBY ORDERED that Stacey King’s

10 claims against the United States of America are DISMISSED with prejudice. The Clerk of Court

11 is directed to CLOSE THIS CASE.

12                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
13                                                                                        July 23, 2021

14

15

16

17

18

19

20

21

22

23
     1
         ECF No. 17.
